DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 1/5/2021
Claims 1-7, 10-12, 14, 17, and 19-22 (renumbered as 1-16) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to include Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-7, 10-12, 14, 17, and 19-22 (renumbered as 1-16) are allowable.
The independent claims 1, 17, and 21 present in the claims set filed 1/5/2021 as further amended now clarify and recite the specific operations of the invention as directed to a specific search method, system, and/or apparatus that requires a specific search operation based on generating a plurality of extended queries based on an object of the query, in a particularly claimed fashion that is based on combining objects and properties from an object-property list based on suffix patterns extracted from logs. The claims then further require a particular search results display as recited with further operations including: “receiving a selection of a search result of the plurality of search results”, “setting the selected search result as a next object”, and repeating the specifically claimed query operations including “generating, determining, and providing” for “the next object to provide a plurality of next search results corresponding to the next object” and further that such next results are not 
The closest prior art found in the searches include the references cited in the previous Office action rejection to include Hsu (US2012/0265784), Swen (US2007/0192293), Rios (US2002/0194162), Marvit (US2009/0094234), and Mann (US 9,047,278) which teach various features of the previous claim versions. Additional closest prior art references found in further updated searching includes Lou (US2015/0213094), Kim (US2015/0066902), Nugent (US2017/0300560), Shattuck (US2017/0220680), Kuralenok (US2017/0132323), Brill (US2007/0162442), Wu, (US2009/0077037), Kohanim (US2006/0184512), Duquene (US2013/0124555), and Labrou (US2009/0204609).
Hsu as cited in the previous Office action teaches generally search processing that includes for a received query generating extended queries. See [0015] and [0030]-[0031]. This includes ranking extended queries and providing search results for the extended queries. However, in Hsu there is no reformulation or repeating of the query process based on selecting a result. Moreover, any refinement in Hsu is based on simply narrowing or filtering the initial query, such that all further queries are limited to being related to the “object” of the initial query. Whatever extended query operations and results Hsu teaches, such does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object.
Swen as cited in the previous Office action teaches generally search results displays that include providing search results for extended or expanded queries, where the results are provided based on the 
Rios as cited in the previous Office action relates to expanding searches with multiple queries. This includes generally that overlapping results that would appears in two or more of a set of expanded queries are deduplicated. Specifically, as in [0056]-[0057] redundant search results are removed from lower ranked expanded/extended queries in the search results display. However, these teachings have no bearing on or relation to the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object.	Marvit as cited in the previous Office action is directly related to implementing expanded search queries and a specific expanded search results display. This includes as in Figs. 2 and 3 as well as [0030]-[0034] and [0042]-[0045] a specific expansion of a search query with multiple extended queries based on various properties of the initial query. The results for each extended query are displayed based on a category card relating to the extended query property. Marvit includes teaching as in [0034]-[0036], [0043], and [0053] which teach generally that the expanded queries may be further expanded “where a user selects a search result.” In Marvit the expanded queries are repeated/generated based on the object of the subcategory. However, this is explicitly not based on a single result and requires a subcategory such that the refinement is always related to the initial object and limited to results related 
Mann as cited in the previous Office action relates to generating extended queries based on object property lists from suffixes extracted from various logs of query log. However, nothing in Mann relates to, teaches, or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object. Mann is limited to a specific generation of extended queries.
The additional newly identified prior art references teach generally a number of search query reformulation mechanisms based on selecting or interacting with initial search results. However, broadly speaking, these mechanism are almost entirely focused on query refinement and do not provide for setting a “next object” in reformulating a query where the “next results” are “not limited to a search result related to the [initial query] object.” The references are generally focused on helping a user refine a query to target a narrower subset, and not to change objects of the search in any broad exploratory fashion. Moreover, none would appear in such refinement to repeat any generating of a plurality of extended queries or displaying results in the specifically claimed fashion as recited in the instant claims.
Lou, as in [0034] and [0049] relates to an entity based search that as in [0048]-[0049] does determine and entity/object of an initial query. Then as in [0050]-[0052] initial search results are displayed and grouped by type and includes links to search for various related entities. See also [0063]-[0064]. However, the related entity query links are not “search results” as in the instant claims. Moreover, the query links that reformulate a query all add filters/entities to the initial query to narrow the set of results, but do not set a new object that would return results not related to the initial object.
Kim as in Fig. 2 and [0063] and [0093]-[0095] describes a search mechanism where initial search is modified based on “selection of one of the search results.” This is accomplished by omitting or 
Nugent teaches a context modeling based on interacting with search results. This includes as in [0028]-[0031] selecting a search results and determining an object of such result. However, the object is appended to the initial query, such that all the result of the second query would be a refinement and related to the initial object. This also does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object.
Shattuck teaches a search refinement based on selecting a search result. This includes at [0031] and [0040]-[0041] reformulating a query based on selecting a term in a search result. However, all the available operations for the selected result term in Shattuck relate to refining the initial search query in a way such that any next results are still related to the initial object. The focus on refinement then does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object not limited to being related to an initial object.
Kuralenok as in the abstract, [0089]-[0093], and [0171] relates to an interaction with a search result page to conduct a second query. This includes determining a next object, but such next object is appended as properties, etc. onto the initial query. There is also generally a teaching of repeating the process as required in [0171]. However, again this query refinement is distinct from the limitations of 
Further closest references to aspects of the instant claims in terms of extending queries or other iterative search processing. Brill which as in [0072]-[0076] relates to extending a query. Brill includes using inlinks/outlinks within results which are analyzed to provide links to related queries. However, there is no selection of a result in Brill or repeating of the extended queries. Instead, the other queries of interest are provided separately, even if they allow for some disparate queries. Wu as in [0026], [0028], and [0033] describes invoking an alternative query based on selecting a term within an initial search result. However, there is no generating of expanded queries in such invocation and moreover as in [0039[ the alternative queries are refinements that include results from the first query and are related to that object.
Kohanim relates to query extensions as well. This includes as in [0020]-[0021] performing a plurality of searching in response to an initial query based on extending that query. The results can be as in [0059] “arranged in respective groups.” However, this does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object. Duquene relates to as in the abstract navigating related items in a search. Most notably as in [0027]-[0030] this includes a user may select one of the items in a search result, the characteristics from the selection of the item are inferred, and performs a subsequent search. This includes that the second set of items in a second search results may include new items that did not appear in the first result. However, the second query is explicitly related to the first object by the inferred characteristics. The act is to refine the query and results and does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object.
Finally, Labrou as in the abstract and [0036] teaches refining a search by selecting a search result from a previous search. Labrou allows for as in [0085] any number of iterations of this searching. Nonetheless, this does not teach or render obvious the specifically recited claim limitations that require selecting a search result to set a next search object and repeat all the specifically claimed and detailed operations of generating a plurality of extended queries, determining rankings of such, and providing results for the next search object.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as explained above in combination and conjunction with all of the other specific limitations recited in the independent claim 1, 17, or 21. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 17, and 21 are allowable.
Dependent claims 2-7, 10-12, 14, 19-20, and 22 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-7, 10-12, 14, 17, and 19-22 (renumbered as 1-16).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/19/2021